UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. GARY S. KATZMANN, JUDGE
__________________________________________
                                          :
ROOT SCIENCES, LLC,                       :
                                          :
                        Plaintiff,        : Court No. 21-00123
                                          :
                  v.                      :
                                          :
UNITED STATES,                            :
                                          :
                        Defendant.        :
__________________________________________:


                                        ORDER

        Upon reading plaintiff’s application for an order to show cause, defendant’s

opposition thereto; upon other papers and proceedings had herein; it is hereby

       ORDERED that plaintiff’s motion be, and hereby is, denied.



                                             __________________________________
                                                GARY S. KATZMANN, JUDGE


Dated: New York, New York
       This ______ day of ______, 2021
UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: HON. GARY S. KATZMANN, JUDGE
__________________________________________
                                          :
ROOT SCIENCES, LLC,                       :
                                          :
                        Plaintiff,        : Court No. 21-00123
                                          :
                  v.                      :
                                          :
UNITED STATES,                            :
                                          :
                        Defendant.        :
__________________________________________:


                    DEFENDANT’S OPPOSITION TO
       PLAINTIFF’S APPLICATION FOR AN ORDER TO SHOW CAUSE

       Pursuant to the Court’s Order of May 28, 2021 (ECF no. 35), defendant, United

States (the Government), respectfully submits this response memorandum in opposition

to Plaintiff’s application for an order to show cause (ECF no. 16). Plaintiff’s application

must be denied because, for the reasons set forth in our pending motion to dismiss, the

Court lacks jurisdiction. Def.’s Mot. To Dismiss (ECF no. 27). Furthermore, oral

argument on our motion has been scheduled for June 30, 2021 (ECF no. 34).

       Plaintiff, Root Sciences, LLC (Root Sciences), commenced this action to

challenge an alleged deemed exclusion of one entry of drug paraphernalia. Pl.’s Mem. In

Support Of Its Application For An Order To Show Cause at 2 (ECF no. 16-2). The

merchandise at issue consists of a “hopper feed vessel” of the CryoEXS 400, an

apparatus “designed for the recovery of cannabis crude extract from cannabis biomass.”

Id. at 2-3. Because, as explained in detail in our pending motion to dismiss, CBP

determined that the subject merchandise was inadmissible as prohibited drug

paraphernalia, and seized the merchandise before any deemed exclusion could attach, the
Court lacks 28 U.S.C. § 1581(a) jurisdiction over this action. See Def.’s Mot. To

Dismiss. Alternately, the complaint is subject to dismissal because it fails to state a claim

upon which this Court can grant relief. Id. In any event, Plaintiff’s application for an

order to show cause as to why an admissibility decision has not been reached must be

denied, because an admissibility decision has been reached – U.S. Customs and Border

Protection (CBP) determined that the merchandise is inadmissible as prohibited drug

paraphernalia.

       Plaintiff’s memorandum in support of its application for an order to show cause

contends that “since Defendant has failed to make an admissibility determination within

the time provided by law, Plaintiff is entitled, pursuant to 19 U.S.C. § 1499(c)(5)(C),[1] to

an order directing the Defendant to appear and show good cause why an admissibility

determination has not been made.” Pl.’s Mem. at 1; see also Pl.’s Mem. at 19. However,

as explained in our pending motion to dismiss, CBP made an admissibility determination

within the time provided by law before any deemed exclusion occurred. Def.’s Mot. To

Dismiss at 9-11. The merchandise was determined to be inadmissible drug paraphernalia

and, accordingly, the merchandise was seized pursuant to 19 U.S.C. § 1595a(c) for

violation of 21 U.S.C. § 863(c). Id. The merchandise cannot be ordered released by this




       1
           Section 1499(c)(5)(C) provides:

                 Notwithstanding section 2639 of Title 28, once an action respecting a
                 detention is commenced, unless the Customs Service establishes by a
                 preponderance of the evidence that an admissibility decision has not been
                 reached for good cause, the court shall grant the appropriate relief which
                 may include, but is not limited to, an order to cancel the detention and
                 release the merchandise.


                                              2
Court because, as explained in our pending motion to dismiss, the merchandise was

seized and this Court lacks jurisdiction over seized merchandise. Id. at 14.

        Alternatively, should the Court deny our motion to dismiss, the Government will

make every effort to work with plaintiff’s counsel to agree to an expedited schedule. Any

expedited schedule must allow sufficient time for fact discovery, unless Root Sciences

stipulates that the only disputed legal issue is the exemption codified at 21 U.S.C.

§ 863(f)(1) (i.e., that there is no factual dispute that the subject merchandise is drug

paraphernalia as defined in 21 U.S.C. § 863(d)), and that the exemption codified in

subsection (f)(2) is inapplicable (i.e., that the entry at issue does not contain an “item that,

in the normal lawful course of business, is imported, exported, transported, or sold

through the mail or by any other means, and traditionally intended for use with tobacco

products, including any pipe, paper, or accessory.”). Finally, even if the Court were to

determine that an exclusion occurred, the Court should still not order the merchandise

released without a full opportunity for the parties to conduct fact discovery and brief the

legal issues.




                                               3
                                     CONCLUSION

        For the foregoing reasons and those in our pending motion to dismiss, the Court

should deny Root Sciences’ application for an order to show cause, or, in the alternative,

defer ruling on that application until the Court has ruled on defendant’s pending motion

to dismiss.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             JEANNE E. DAVIDSON
                                             Director

                                             JUSTIN R. MILLER
                                             Attorney in Charge
                                             International Trade Field Office

                                             /s/ Aimee Lee
                                             AIMEE LEE
                                             Assistant Director

                                             /s/ Guy R. Eddon
                                             GUY R. EDDON
                                             Trial Attorney
                                             Department of Justice, Civil Division
                                             Commercial Litigation Branch
                                             26 Federal Plaza, Room 346
                                             New York, New York 10278
                                             (212) 264-9232 or 9230
                                             Attorneys for Defendant

Of Counsel:
Mathias Rabinovitch
Alexandra Khrebtukova
Office of the Assistant Chief Counsel
International Trade Litigation
U.S. Customs and Border Protection

Dated: June 3, 2021




                                             4
                             CERTIFICATE OF COMPLIANCE

       I, Guy Eddon, an attorney in the Office of the Assistant Attorney General, Civil Division,

Commercial Litigation Branch, International Trade Field Office, who is responsible for the

Government’s opposition to plaintiff’s application for an order to show cause, dated June 3,

2021, relying upon the word count feature of the word processing program used to prepare the

brief, certify that this brief complies with the word count limitation under the Court’s chambers

procedures, and contains 710 words.


                                                     /s/ Guy Eddon
